DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/11/20 has been entered.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 23, 25, and 27-29 is/are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kuranishi et al. (US 2012/0025518, “Kuranishi”). 
Regarding claim 23, Kuranishi teaches a threaded joint for pipes comprising a pin and box that each comprise contact surfaces and wherein the contact surface comprises both threaded and unthreaded portions (see Fig. 1, [0004] – [0008]). Kuranishi additionally teaches a solid lubricant coating on at least one of the contact surfaces (e.g., [0112]), wherein the coating may comprise a binder (i.e., polymer component such as a polyolefin or ethylene vinyl acetate copolymer, [0026], [0062] – [0065]), a lubricating powder or additive (e.g., [0076], [0077]), an anti-corrosion additive (e.g., [0106]), and a component that increases the plasticity of the resin ([0056], lubricating oil including phthalate ester or 
Regarding claims 25, Kuranishi teaches that the polymeric component may be present in an amount of from 30 to 90% (roughly, depending on the amount of additives, [0065], and see [0077]), the lubricant in an amount of from 10 to 70% ([0065]), the anti-corrosion additive in an amount of up to 10% ([0077], [0106]), and that a component of the lubricating oil may be a plasticizer (e.g., may include phthalate esters or trimellitate esters, and may be used in combination with other oils, [0056]). The Examiner notes that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.
Regarding claim 27, Kuranishi additionally teaches that one of the contact surfaces of the pin and the box may comprise the solid lubricant coating while the other surface may comprise a protective solid UV-curable resin coating (see [0103], [0104], [0112]). 
Regarding claim 28, Kuranishi additionally teaches that the thickness of the solid coatings may be on the range of up to 30 micrometers ([0109] - [0112], [0111]). 
Regarding claim 29, Kuranishi additionally teaches that the solid lubricant coating may have a thickness of from 20 to 100 micrometers ([0075]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 24 and 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kuranishi as applied above, and further in view of Luk (US 6,039,784, “Luk”).
Regarding claim 24, the combination remains as applied to claim 23, above, and Kuranishi additionally teaches that the lubricant additive may include, for example, graphite or polytetrafluoroethylene ([0077]) and the anti-corrosion additive may comprise aluminum phosphite ([0106]).  	Kuranishi fails to specifically teach the inclusion of either bis(2ethyhexyl) adipate or bis(2-ethylhexyl) sebacate. In the same field of endeavor of solid lubricant coatings (col. 2 lines 40-55), Luk teaches the inclusion of various plasticizers, including bis(2-ethylhexyl) adipate, in an amount of from 
Regarding claim 26, Kuranishi teaches that the polymeric component may be present in an amount of from 30 to 90% (roughly, depending on the amount of additives, [0065], and see [0077]), the lubricant in an amount of from 10 to 70% ([0065]), the anti-corrosion additive in an amount of up to 10% ([0077], [0106]), and that a component of the lubricating oil may be a plasticizer (e.g., may include phthalate esters or trimellitate esters, and may be used in combination with other oils, [0056]). The Examiner notes that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.

Response to Arguments
Applicant’s arguments with respect to claims 23-29 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Therefore, claims 23-29 are rejected as described above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J FROST/Primary Examiner, Art Unit 1782